DETAILED ACTION
	This is in response to the above application filed on 01/10/2020. Claims 1-11 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a first exit” in line 1 and “a second exit” in line 2. It is unclear if this first and second exit are in addition to or further limiting the “at least two exits” set forth in line 6 of claim 1. As written, claim 2 appears to set forth a first and second exit that are additional to those of claim 1. However, in view of the specification of the present invention and for the purpose of examination, the first and second exits of claim 2 are understood to be the same as the at least two exits of claim 1.
	Claim 9 recites “the proximal end portion” in line 9 and “the tube” in line 10. There is insufficient antecedent basis for these limitations in the claims. 
	Claim 11 recites “the proximal end portion of the instrument” in line 2. There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (US 5,408,991).
Regarding claim 1, Iida et al. discloses an instrument (30, FIG 5) configured for performing a surgery (Col 7 lines 36-50. The endoscope is configured with forceps insertion conduit 118 for passage of forceps to perform a surgery) comprising: a distal end portion (Distal end of 31 as viewed in FIG 5); a proximal end portion (32); a tube (Body of endoscope 30 that extends longitudinally) connecting the distal end portion and the proximal end portion (FIG 5); and a fluid fitting (See outline element below) comprising an inlet (43) configured for receiving flow of an irrigating fluid into the instrument (Col 10 line 50 – col 11 line 34) and at least two exits (41a and 41b) configured for guiding the flow of the irrigating fluid out of the instrument (Col 10 line 42- col 11 line 34).  


    PNG
    media_image1.png
    513
    629
    media_image1.png
    Greyscale

Regarding claim 2, Iida et al. discloses a first exit (See FIG 16 above) is configured to allow the irrigating fluid to flow towards the distal end portion of the instrument (Fluid flows from 118, through the first exit, and through 41a towards the distal end, col 10 line 42- col 11 line 34) and a second exit (See FIG 16 above) is configured to allow the irrigating fluid to flow towards the proximal end portion of the tube (Fluid flows from 118, through the second exit, and through 41b towards the distal end, col 10 line 42- col 11 line 34).  
Regarding claim 3, Iida et al. discloses a size of the first exit (“M”) is larger than a size of the second exit (“Q”) to enable greater flow towards the distal end portion (Diameter M is greater than diameter Q to allow a larger volume of fluid to travel towards the distal end in order to maintain the desired turbulence throughout the full length for optimal cleaning, col 11 lines 9-34).  
Regarding claim 4, Iida et al. discloses the fluid fitting is connected to a proximal side of the instrument near to the proximal end portion of the instrument (FIG 5 shows the fluid fitting is positioned towards the proximal end portion of the instrument).  
Regarding claim 5, Iida et al. discloses the instrument is further configured for performing neurosurgery (The specification of the present invention does not define structural limitations of what device would be considered “configured for performing neurosurgery” apart from being an endoscope and having forceps at a distal end. The device of Iida is an endoscope and configured for use with forceps inserted through 118, therefore the device is interpreted as being configured for performing neurosurgery).  
Regarding claim 9, Iida et al. discloses a fluid fitting (See FIG 16 above) for coupling an irrigation system (142, col 14 lines 57-65) to an instrument (30, FIG 5) for neurosurgery (The specification of the present invention does not define structural limitations of what device would be considered “configured for performing neurosurgery” apart from being an endoscope and having forceps at a distal end. The device of Iida is an endoscope and configured for use with forceps inserted through 118, therefore the device is interpreted as being configured for performing neurosurgery) comprising: a fitting with a proximal end (44, FIG 16) configured to couple with the irrigation system (FIG 16 shows 44 couples to 142) and a distal end (End connected to 41a,b) configured to couple with the instrument (The distal end couples with instrument 30, FIG 16); an inlet (43) in the proximal end of the fitting configured for receiving flow of an irrigating fluid from the irrigation system into the instrument (Col 10 line 50 – col 11 line 34); a first exit (See FIG 16 above) configured to allow the irrigating fluid to flow towards a distal end portion of the instrument (Fluid flows from 118, through the first exit, and through 41a towards the distal end, col 10 line 42- col 11 line 34); and a second exit (See FIG 16 above) configured to allow the irrigating fluid to flow towards the proximal end portion of the tube (Fluid flows from 118, through the second exit, and through 41b towards the distal end, col 10 line 42- col 11 line 34).    
Regarding claim 10, Iida et al. discloses a size of the first exit (“M”) is larger than a size of the second exit (“Q”) to enable greater flow towards the distal end portion (Diameter M is greater than diameter Q to allow a larger volume of fluid to travel towards the distal end in order to maintain the desired turbulence throughout the full length for optimal cleaning, col 11 lines 9-34).    
Regarding claim 11, Iida et al. discloses the fitting is connected to a proximal side of the instrument near to the proximal end portion of the instrument (FIG 5 shows the fluid fitting is positioned towards the proximal end portion of the instrument).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 5,408,991) in view of Eastwood et al. (US 2020/0015839).
	Regarding claims 6-8, Iida et al. discloses the invention substantially as claimed, as set forth above for claim 5. Iida et al. further discloses the tube comprises a treatment tool insertion port (43) connected to a treatment tool insertion channel (42) extending to the distal end of the endoscope.

	However, Eastwood et al. discloses an endoscope for performing neurosurgery (FIG 14, paragraphs [0011 and 0136]) wherein a channel of the endoscope comprises a push rod (Paragraph [0126] discloses the treatment tool can be a guillotine knife, scalpel, bipolar coagulation electrode, burr or drill bits, ultrasonic aspirator or scalpel or laser ablation probes. Each of these items is elongate and sufficiently rigid to be pushed, and therefore is interpreted as a push rod) and the distal end of the endoscope includes scissors or forceps (Paragraph [0126] discloses grasping forceps or scissors).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the instrument of Iida such that the treatment tool insertion channel comprises a push rod and one of a forceps of scissors configured for performing neurosurgery, as taught by Eastwood et al., for the purpose of providing the endoscope of Iida et al. with a treatment tool for performing a surgery on a target treatment tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771